Citation Nr: 1010672	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying service connection for 
degenerative disc disease of the lumbar spine.  In May 2006, 
the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in April 2007.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
degenerative disc disease of the lumbar spine is the result 
of a disease or injury in active duty service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military service, and may 
not be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in October 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a letter dated in March 2006 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006). Here, after the March 2006 notice was 
provided to the veteran, the claim was readjudicated in an 
April 2007 SOC.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA 
examination for his low back disability in connection with 
his claim in March 2006.  The examination involved a review 
of the medical records and a thorough examination of the 
Veteran.  The examiner's opinion was supported by sufficient 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion).  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).


In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as arthritis, 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran claims that he has a low back disability as a 
result of his active military service.  Specifically, he 
contends that he was pinned between two trucks while in 
service in Vietnam.  He asserts that this caused injury to 
his back.  He, therefore, believes that service connection is 
warranted.

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with arthritis 
within a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Indeed, the first documented diagnosis of 
arthritis in the claims file was not made until 
December 2004.  Additionally, a March 1999 VA examination 
report with contemporaneous x-rays of the lumbar spine shows 
that the Veteran had a normal spine examination at that time.  
As such, the Veteran is not afforded the presumption of 
service connection for arthritis of the lumbar spine.  See 38 
C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision based on 
the holding in Combee.

As noted above, the Veteran's private and VA treatment 
records indicate that the Veteran has been treated for and 
diagnosed with degenerative changes of the lumbar spine.  VA 
treatment records document his complaints of low back pain as 
early as December 1998.  Additionally, the March 2006 VA 
examination report indicates a diagnosis of degenerative disc 
disease of the lumbar spine.  Thus, the Board finds that the 
Veteran has a current low back disability.

A review of the Veteran's service treatment records is 
negative for any complaints of low back pain while in 
service.  Service treatment records show that the Veteran was 
treated in March 1967 for injuries resulting from a truck 
backing into him, including an abrasion of the right elbow 
and blunt trauma to the abdomen requiring a splenectomy.  
Indeed, he is service connected for the residuals of the 
injury to his spleen.  However, there is no indication that 
the Veteran complained of low back pain or was diagnosed with 
a low back disability in conjunction with the March 1967 
incident.  Notably, upon discharge, his August 1968 
separation examination report showed a normal spine.  In 
short, while the Veteran clearly sustained an injury to his 
abdomen, which may have involved the back, there is no 
evidence showing an in-service disease or injury to the low 
back.

Further, in March 2006, the Veteran underwent a VA 
examination.  At that time, the VA examiner provided an 
opinion as to the etiology of the Veteran's degenerative disc 
disease of the lumbar spine.  The VA examiner reviewed the 
medical records, including the Veteran's treatment records 
relating to a low back disability, the service treatment 
records related to the truck incident, and his present report 
of low back pain for 11/2 years after he was released from 
service, in formulating his opinion.  He concluded that there 
was no medical evidence of record that could lead him to 
opine that the Veteran's current low back disability was in 
any way related to his active military service.  The examiner 
specifically cited the lack of complaints of back problems 
until many years after service as justification for his 
conclusion.

The medical evidence also includes a July 2006 letter from 
the Veteran's private physician, Dr. C. J. M.  In his letter, 
Dr. C. J. M. opined that the Veteran injured his L4-L5 lumbar 
disc as a result of the in-service truck incident, and that 
this injury has resulted in a current lumbar disc hernia.  
Dr. C. J. M.'s opinion is predicated on the Veteran's 
reported history of low back pain for 11/2 years after the 
truck incident.  However, as discussed, a review of the 
medical evidence of record does not reflect this reported 
history of low back pain in service or for many years after 
service.  His August 1968 separation examination and an 
October 1968 VA examination are absent of any complaints.  
Significantly, both of these examinations took place within 
approximately 11/2 years of the March 1967 accident - the time 
period during which the Veteran later reported having 
constant low back pain.  

Further, and of great import, the Board notes that 
Dr. C. J. M.'s July 2006 letter regarding the Veteran's 
reported history of back pain is inconsistent with his own 
treatment records for the Veteran.  Specifically, a 
December 2004 treatment record from Dr. C. J. M. indicates 
that the Veteran reported having experienced low back, left 
buttock, left posterior thigh, and calf pain "on and off for 
about seven years."  There is conspicuously no mention of 
low back pain while in service or following the March 1967 
truck incident.  In this case, the Board places greater 
weight of probative value on the history the Veteran 
presented to medical professionals for treatment purposes in 
2004 than it does on his recent statements in connection with 
his claim for monetary benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  In light 
of the contemporaneous medical evidence contradicting the 
Veteran's more recent report of low back pain while in 
service, the Board finds Dr. C. J. M.'s nexus opinion, which 
is based on this report, to be less probative than the 
March 2006 VA examiner's opinion which is based on a full 
review of the medical evidence of record.

The probative value of the July 2006 letter from Dr. C.J.M. 
is further denigrated by the fact that the Board does not the 
Veteran to be a credble historian with respect to his 
complaints of low back pain since active service.  The 
Veteran argues that he injured his low back in the March 1967 
truck incident, and that he has been suffering from low back 
pain since that time.  However, as noted, examinations 
conducted August and October 1968 were silent to any 
complaints of low back disability or pain.  Moreover, as also 
discussed, a March 1999 VA orthopedic examination found the 
Veteran's spine to be normal.  The Veteran's history is 
further undermined by the fact that he made no reference to a 
low back/spine disability when he filed claims for 
compensation in September 1968, April 1998, January 1999, and 
July 2003.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  The Board simply 
does not find the Veteran's statements as to experiencing low 
back pain in service and since that time to be credible.  The 
July 2006 report is therefore predicated on an incredible 
medical history and assigned no probative value.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran).  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As noted above, the only evidence which purports to relate 
the Veteran's current low back disability to his military 
service consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, 
without medical training are not competent to connect a 
diagnosis to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, such as low back pain, he is not able to provide 
competent evidence as to the etiology of his degenerative 
disc disease of the lumbar spine.  Additionally, as noted 
above, the Board does not find his reports of low back pain 
while in service credible.  Thus, his assertions as to the 
onset and etiology of his low back disability are accorded 
less weight than the competent medical evidence, the 
March 2006 VA examiner's opinion, that is against his claim.  
Again, the VA examiner took the Veteran's reported history 
and the medical evidence of record into account, and 
ultimately determined that the Veteran's current low back 
disability was not related to his military service.  As 
discussed above, the Board finds the March 2006 VA examiner's 
opinion to be more probative than the July 2006 letter from 
Dr. C. J. M.  As such, competent evidence linking the 
Veteran's disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, as discussed more fully above, 
there is no competent medical evidence that the Veteran was 
treated for low back pain until approximately thirty years 
after his separation.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  Further, the Veteran provided no other 
corroboration of his continuous symptomatology, to include 
any statements from friends or family who knew him at the 
time of his separation from service.  In short, the medical 
nexus element of Hickson cannot be met via continuity of 
symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that the Veteran experienced low back 
pain while in service or that there is a relationship between 
the Veteran's active duty service, including the March 1967 
truck incident, and his current degenerative disc disease of 
the lumbar spine.  Although the Board notes the Veteran's 
current disability, without evidence of an in-service injury 
and a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


